Title: From George Washington to General William Howe, 27 May 1778
From: Washington, George
To: Howe, William


                    
                        Sir
                        Head Qrs [Valley Forge] May 27th 1778
                    
                    Much time having elapsed since I wrote you on the 22d of March, upon the subject of Captains Robertson and Galt, without receiving an Answer or their being restored to their liberty, I esteem it my duty to transmit you an Extract from the copy of that Letter; so far as it relates  to them, and to call your attention again to the requisitions contained in it. I am, Sir, with due respect Your Most Obedt servt
                    
                        Go: Washington
                    
                